Citation Nr: 0838747	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to 
September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

The veteran was accorded a VA psychiatric examination in 
October 2006 to determine whether the veteran has post-
traumatic stress disorder (PTSD) due to military service, an 
issue not currently on appeal.  This examination was not 
conducted expressly to address the veteran's major 
depression; however, the examiner did diagnose major 
depression and that the veteran's claimed rape and sexual 
harassment experiences in service caused her PTSD and her 
related depression.  The Board notes that it is not clear 
from the report of this examination if the examiner is 
relating the veteran's major depression to events in service 
or to the non service-connected PTSD.  The Board further 
notes that although some VA and private outpatient records 
associate the veteran's depression with her physical 
disabilities, including those for which service-connection 
has been established, the VA examiner did not specifically 
address whether the veteran's major depressive disorder was 
caused or permanently worsened by service-connected 
disability.

In addition, while records of outpatient treatment were 
associated with the claims file subsequent to the RO's 
issuance of a November 2006 statement of the case for major 
depressive disorder, the RO did not issue a supplemental 
statement of the case addressing this evidence, and no 
medical examiner has considered this in determining the 
etiology of the veteran's major depressive disorder.  

VA outpatient records on file also indicate the veteran has 
received recent ongoing care at the Buffalo and Syracuse, 
N.Y. medical facilities.  Ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification of the requirements 
for establishing service connection on a 
secondary basis under 38 C.F.R. § 3.310 
(2008).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran, to 
include any additional pertinent medical 
records from the VA medical facilities 
Buffalo and Syracuse, N.Y..  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a psychiatrist 
or psychologist to determine the etiology 
of the veteran's major depressive 
disorder.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's major 
depressive disorder was present in service 
or is otherwise etiologically related to 
service, or was caused or permanently 
worsened by her service-connected 
disabilities.

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other indicated development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and her representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




